Citation Nr: 1537731	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to nonservice-connected pension benefits have been met.  
38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated June 2015, the appellant notified the Board that he wished to withdraw his appeal of his nonservice-connected pension benefits claim.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to nonservice-connected pension benefits is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


